Title: From James Madison to Samuel T. Anderson, 5 July 1823
From: Madison, James
To: Anderson, Samuel T.


        
          Sir
          Montpellier July 5. 1823
        
        I have recd. your letter on the subject of your account with the U.S. and asking whether there was not some mistake in the circumstance noted by Mr. Crowninshield the then Secretary of the Navy, that the Commission on your disbursements was limited to 3 perCt. by my particular direction.
        I have no particular recollection of what passed with Mr. C. on that occasion. That he received the direction with the understanding of it noted by him, and that the direction was given according to the view of the case before me, must be assumed. What that particular view was has also gone out of my recollection.
        Being sensible of the importance & difficulties of the service in which you were engaged, it would be a matter of much regret, should your compensation, from whatever cause, have fallen short of the just amount. If such be the case, & it has happened as you suggest, from an error of fact, and the application of an erroneous rule in fixing the rate of your allowance, it

must rest with those now in office to decide on the reality of the errors, and the propriety of correcting them. With friendly respects
        
          James Madison
        
      